

Ex. 10.1
FIBROCELL SCIENCE, INC.


2019 EQUITY INCENTIVE PLAN
Effective as of June 12, 2019


1.
Purpose and Objectives



The Fibrocell Science, Inc. 2019 Equity Incentive Plan (the “Plan”), is designed
to align the interests of (i) designated employees of Fibrocell Science, Inc.
(the “Company”) and its subsidiaries, (ii) non-employee members of the board of
directors of the Company, and (iii) consultants and key advisors of the Company
and its subsidiaries with the interests of the Company’s stockholders and to
provide incentives for such persons to exert maximum efforts for the success of
the Company. By extending the opportunity to receive grants of stock options,
stock units, stock awards, stock appreciation rights and other stock-based
awards, the Company believes that the Plan will encourage the participants to
contribute materially to the growth of the Company, thereby benefiting the
Company’s shareholders, and will align the economic interests of the
participants with those of the shareholders. The Plan may furthermore be
expected to benefit the Company and its stockholders by making it possible for
the Company to attract and retain the best available talent.


2.
Definitions



Whenever used in this Plan, the following terms will have the respective
meanings set forth below:


(a)
“Board” means the Company’s Board of Directors.



(b)    “Cause” means, except to the extent otherwise specified by the Committee,
a finding by the Committee of a Participant’s incompetence in the performance of
duties, disloyalty, dishonesty, theft, embezzlement, or unauthorized disclosure
of customer lists, product lines, processes or trade secrets of the Employer,
individually or as an employee, partner, associate, officer or director of any
organization; provided, however, that any provision in an agreement between a
Participant and the Company or a Subsidiary, which contains a conflicting
definition of Cause and which is in effect at the time of such Termination,
shall supersede this definition with respect to that Participant.


(c)     “Change of Control” shall be deemed to have occurred if:


(i)    any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that a Change of Control shall not be deemed to occur as a
result of a transaction in which the Company becomes a subsidiary of another
corporation and in which the shareholders of the Company, immediately prior to
the transaction, will beneficially own, immediately after the transaction,


1



--------------------------------------------------------------------------------




shares entitling such shareholders to more than 50% of all votes to which all
shareholders of the parent corporation would be entitled in the election of
directors;


(ii)    at any time during a period of twelve (12) consecutive months,
individuals who at the beginning of such period constituted the Board cease for
any reason to constitute a majority of members of the Board; provided, however,
that any new member of the Board whose election or nomination for election was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was so approved, shall be considered as though such
individual were a member of the Board at the beginning of the period, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or
(iii)     the consummation of (i) a merger or consolidation of the Company with
another corporation where the shareholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such shareholders to more than 50% of
all votes to which all shareholders of the surviving corporation would be
entitled in the election of directors, (ii) a sale or other disposition of all
or substantially all of the assets of the Company, or (iii) a liquidation or
dissolution of the Company,


provided, that if any payment or benefit payable upon or following a Change of
Control would be required to comply with the limitations of section
409A(a)(2)(A)(v) of the Code in order to avoid an additional tax under section
409A of the Code, such payment or benefit shall be made only if such Change of
Control constitutes a change in ownership or control of the Company, or a change
in ownership of the Company’s assets in accordance with section 409A of the
Code.


(d)     “Code” means the Internal Revenue Code of 1986, as amended including any
successor statute, regulation and guidance thereto.


(e)    “Committee” means the Compensation Committee of the Board or another
committee appointed by the Board to administer the Plan, or in the absence of
such committee, the entire Board.


(f)    “Company” means Fibrocell Science, Inc. and any successor corporation.


(g)    “Company Stock” means the common stock of the Company.


(h)    “Consultant” means a consultant or advisor who performs services for the
Employer and who renders bona fide services to the Employer, if the services are
not in connection with the offer and sale of securities in a capital raising
transaction and the Consultant does not directly or indirectly promote or
maintain a market for the Employer’s securities.


2



--------------------------------------------------------------------------------






(i)    “Director” means a member of the Board.


(j)     “Disability” means a Participant becoming disabled within the meaning of
section 22(e)(3) of the Code, within the meaning of the Employer’s long-term
disability plan applicable to the Participant, or as otherwise determined by the
Committee.


(k)    “Disaffiliation” means a Subsidiary ceasing to be a Subsidiary for any
reason (including as a result of a public offering, or a spinoff sale by the
Company, of the stock of the Subsidiary) or a sale of a division of the Company.


(l)     “Effective Date” of the Plan means June 12, 2019.


(m)    “Employee” means an employee of the Employer (including an officer or
director who is also an employee).


(n)    “Employer” means the Company and its parent and Subsidiaries.


(p)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(p)    “Exercise Price” means the per share price at which shares of Company
Stock may be purchased under an Option, as designated by the Committee.


(q)    “Fair Market Value” of Company Stock means, unless the Committee
determines otherwise with respect to a particular Grant, (i) if the principal
trading market for the Company Stock is the NYSE Amex, the NASDAQ Global Market,
the NASDAQ Capital Market or another national securities exchange, the “closing
transaction” price at which shares of Company Stock are traded on such
securities exchange on the relevant date or (if there were no trades on that
date) the latest preceding date upon which a sale was reported, (ii) if the
Company Stock is not principally traded on a national securities exchange, but
is quoted on the NASD OTC Bulletin Board (“OTCBB”) or the Pink Sheets, the last
reported “closing transaction” price of Company Stock on the relevant date, as
reported by the OTCBB or Pink Sheets, or, if not so reported, as reported in a
customary financial reporting service, as the Committee determines, or (iii) if
the Company Stock is not publicly traded or, if publicly traded, is not subject
to reported closing transaction prices as set forth above, the Fair Market Value
per share shall be as determined by the Committee. Notwithstanding the
foregoing, for federal, state and local income tax purposes, the Fair Market
Value may be determined by the Committee in accordance with uniform and
non-discriminatory standards adopted by it from time to time.


(r)    “Grant” means an Option, Stock Unit, Stock Award, SAR or Other
Stock-Based Award granted under the Plan.


(s)    “Good Reason” means without the Participant’s express written consent the
occurrence of any of the following circumstances unless such circumstances are
fully corrected


3



--------------------------------------------------------------------------------




within thirty (30) days after the Participant notifies the Company in writing of
the existence of such circumstances as hereinafter provided:


(i) A material diminution in the Participant’s authority, duties, or
responsibilities;


(ii) A material diminution in the Participant’s base salary as in effect
immediately prior to the Change of Control or as it may be increased from time
to time, except for across-the-board salary reductions for similarly situated
personnel of the Company and its Subsidiaries; or


(iii) The Company’s requiring the Participant to be based anywhere more than
fifty (50) miles of his last assigned area of responsibility, except for
required travel on Company business;


provided, however, that any provision in an agreement between a Participant and
the Company or its Subsidiaries, which contains a conflicting definition of Good
Reason and which is in effect at the time of such termination, shall supersede
this definition with respect to that Participant.


The Participant shall notify the Company in writing that the Participant
believes that one or more of the circumstances described above exists, and of
the Participant’s intention to effect a Termination for Good Reason as a result
thereof, within ninety (90) days of the time that the Participant gains
knowledge of such circumstances. The Participant shall not effect such
Termination until thirty (30) days after the Participant delivers the notice
described in the preceding sentence, and the Participant may do so only if the
circumstances described in such notice have not been corrected in all material
respects by the Company and or its parent or Subsidiaries.


(t)     “Grant Agreement” means the written instrument that sets forth the terms
and conditions of a Grant, including all amendments thereto.


(u)    “Incentive Stock Option” means an Option that is intended to meet the
requirements of an incentive stock option under section 422 of the Code.


(v)    “Non-Employee Director” means a member of the Board who is not an
employee of the Employer.


(w)    “Nonqualified Stock Option” means an Option that is not intended to be
taxed as an incentive stock option under section 422 of the Code.


(x)    “Option” means an option to purchase shares of Company Stock, as
described in Section 7.


(y)    “Other Stock-Based Award” means any Grant based on, measured by or
payable in Company Stock (other than a Grant described in Sections 7, 8 or 9 of
the Plan), as described in Section 10.




4



--------------------------------------------------------------------------------




(z)    “Participant” means an Employee, Consultant or Non-Employee Director
designated by the Committee to participate in the Plan.


(aa)    “Plan” means this Fibrocell Science, Inc. 2019 Equity Incentive Plan, as
in effect from time to time.


(bb)    “Reorganization Event” shall mean:  (a) any merger or consolidation of
the Company with or into another entity as a result of which all of the Company
Stock is converted into or exchanged for the right to receive cash, securities
or other property or is canceled, (b) any transfer or disposition of all of the
Company Stock for cash, securities or other property pursuant to a share
exchange or other transaction or (c) any liquidation or dissolution of the
Company.
(cc)    “SAR” means a stock appreciation right, as described in Section 10.    


(dd)    “Subsidiary” means a subsidiary corporation as defined in section 424
(f) of the Code and any other business venture (including, without limitation,
joint venture or limited liability company) in which the Company has a
controlling interest, as determined by the Board.


(ff)     “Substitute Grant” has the meaning set forth in Section 5(a) hereof.


(gg)    “Stock Award” means an award of Company Stock, as described in Section
9.


(hh)    “Stock Unit” means an award of a phantom unit representing a share of
Company Stock, as described in Section 8.


(ii)    “Termination” means the termination of the applicable Participant’s
employment with, or performance of services for, the Company and any of its
Subsidiaries. Unless otherwise determined by the Committee, (i) if a
Participant’s employment with the Company and its Subsidiaries terminates but
such Participant continues to provide services to the Company and its
Subsidiaries in a non-employee capacity, such change in status shall not be
deemed a Termination and (ii) a Participant employed by, or performing services
for, a Subsidiary or a division of the Company and its Subsidiaries shall also
be deemed to incur a Termination if, as a result of a Disaffiliation, such
Subsidiary or division ceases to be a Subsidiary or division, as the case may
be, and the Participant does not immediately thereafter become an employee of,
or service provider for, the Company or another Subsidiary. Temporary absences
from employment because of illness, vacation or leave of absence and transfers
among the Company and its Subsidiaries shall not be considered a Termination.


3.
Administration



(a)    Committee. The Plan shall be administered and interpreted by the
Committee. Ministerial functions may be performed by an administrative committee
comprised of Company employees appointed by the Committee.




5



--------------------------------------------------------------------------------




(b)    Committee Authority. The Committee shall have the sole authority to (i)
determine the Participants to whom Grants shall be made under the Plan, (ii)
determine the type, size and terms and conditions of the Grants to be made to
each such Participant, (iii) determine the time when the grants will be made and
the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms and conditions of any previously issued Grant, subject to the
provisions of Section 17 below, and (v) deal with any other matters arising
under the Plan.


(c)    Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
Participants.


4.
Grants



(a)    Grants under the Plan may consist of Options as described in Section 7,
Stock Units as described in Section 8, Stock Awards as described in Section 9,
and SARs or Other Stock-Based Awards as described in Section 10. All Grants
shall be subject to such terms and conditions as the Committee deems appropriate
and as are specified in writing by the Committee to the Participant in the Grant
Agreement.


(b)    All Grants shall be made conditional upon the Participant’s
acknowledgement, in writing or by acceptance of the Grant, that all decisions
and determinations of the Committee shall be final and binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest under such Grant. Grants under a particular section of the Plan need
not be uniform as among the Participants.


5.
Shares Subject to the Plan.



(a)    Shares Authorized. The aggregate number of shares of Company Stock that
may be issued under the Plan is 700,0000 shares plus the number of shares of
Company Stock subject to awards granted under the 2009 Equity Incentive Plan
which awards expire, terminate or are otherwise surrendered, cancelled,
forfeited or repurchased by the Company at their original issuance price
pursuant to a contractual repurchase right (subject, however, in the case of
Incentive Stock Options to any limitations under the Code), subject to
adjustment as described in subsection (d) below. Incentive Stock Options may be
granted for up to 700,000 shares. Notwithstanding the foregoing, (i) except as
may be required by reason of section 422 of the Code, the number of shares of
Company Stock available for issuance hereunder shall not be reduced by shares of
Company Stock issued pursuant to Grants issued or assumed in connection with a
merger or acquisition as contemplated by NASDAQ Listing Rule 5635(c) or other
applicable stock exchange rules, and their respective


6



--------------------------------------------------------------------------------




successor rules and listing exchange promulgations (each such Grant,
a “Substitute Grant”); and (ii) shares of Company Stock shall not be deemed to
have been issued pursuant to the Plan with respect to any portion of a Grant
that is settled in cash.


(b)    Source of Shares; Share Counting. Shares issued under the Plan may be
authorized but unissued shares of Company Stock or reacquired shares of Company
Stock, including shares purchased by the Company on the open market for purposes
of the Plan. If and to the extent Options and SARs granted under the Plan
terminate, expire, or are canceled, forfeited, exchanged or surrendered without
having been exercised, and if and to the extent that any Stock Awards, Stock
Units or Other Stock-Based Awards are forfeited or terminated, or otherwise are
not paid in full, the shares reserved for such Grants shall again be available
for purposes of the Plan. However, the following shares of Company Stock shall
not be added to the shares authorized for grant hereunder and shall not be
available for future Grants: (i) shares of Company Stock tendered by a
Participant or withheld by the Company in payment of the exercise price of an
Option; (ii) shares of Company Stock tendered by the Participant or withheld by
the Company to satisfy any tax withholding obligation with respect to a Grant;
(iii) shares subject to a SAR that are not issued in connection with the stock
settlement of the SAR on exercise thereof; and (iv) shares of Company Stock
purchased on the open market by the Company with the cash proceeds received from
the exercise of Options.


(c)    Grants. All Grants under the Plan shall be expressed in shares of Company
Stock. All cash payments shall equal the Fair Market Value of the shares of
Company Stock to which the cash payments relate.


(d)    Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for issuance under the
Plan, the maximum number of shares of Company Stock for which any individual may
receive Grants in any year, the number of shares covered by outstanding Grants,
the kind of shares issued and to be issued under the Plan, and the price per
share or the applicable market value of such Grants may be appropriately
adjusted by the Committee to reflect any increase or decrease in the number of,
or change in the kind or value of, issued shares of Company Stock to preclude,
to the extent practicable, the enlargement or dilution of rights and benefits
under such Grants; provided, however, that any fractional shares resulting from
such adjustment shall be eliminated. Any adjustments determined by the Committee
shall be final, binding and conclusive. To the extent that any Grant is subject
to section 409A of the Code or becomes subject to section 409A of the Code as a
result of any adjustment made hereunder, such adjustment shall be made in
compliance with section 409A of the Code.


(e)    Minimum Vesting Period. No Grant may vest over a period that is less than
one (1) year from the date of grant; provided, however, that the foregoing
minimum vesting period shall


7



--------------------------------------------------------------------------------




not apply to: (i) Grants made in payment of or exchange for an equivalent amount
of salary, bonus or other earned cash compensation; (ii) a Substitute Grant that
does not reduce the vesting period of the grant being replaced or assumed; or
(iii) Grants involving an aggregating number of shares of Company Stock not in
excess of five percent (5%) of the aggregate number of shares of Company Stock
that may be delivered in connection with Grants (as set forth in Section 5(a)
hereof).


(f)     Non-Employee Director Aggregate Compensation Limit. The aggregate value
of all compensation granted or paid, as applicable, to any individual for
service as a Non-Employee Director with respect to any period commencing on the
date of the Company’s Annual Meeting of Stockholders for a particular year and
ending on the day immediately prior to the date of the Company’s Annual Meeting
of Stockholders for the next subsequent year, including Grants granted and cash
fees paid by the Company to such Non-Employee Director, will not exceed (i)
$500,000 in total value or (ii) in the event such Non-Employee Director is first
appointed or elected to the Board during such period, $750,000 in total value,
in each case calculating the value of any Grants based on the grant date fair
value of such Grants for financial reporting purposes. The Committee may make
exceptions to this limit for individual non-employee directors in extraordinary
circumstances, as the Committee may determine in its discretion, provided that
the non-employee director receiving such additional compensation may not
participate in the decision to award such compensation.


6.
Eligibility for Participation



(a)    Eligible Persons. All Employees, Consultants and Non-Employee Directors
shall be eligible to participate in the Plan.


(b)    Selection of Participants. The Committee shall select the Employees,
Consultants and Non-Employee Directors to receive Grants and shall determine the
number of shares of Company Stock subject to each Grant.


7.
Options



(a)    General Requirements. The Committee may grant Options to an Employee,
Consultant or Non-Employee Director upon such terms and conditions as the
Committee deems appropriate under this Section 7. The Committee shall determine
the number of shares of Company Stock that will be subject to each Grant of
Options to Employees, Consultants and Non-Employee Directors. No dividends or
dividend equivalents shall be paid on Options.


(b)
Type of Option, Price and Term.



(i)    The Committee may grant Incentive Stock Options or Nonqualified Stock
Options or any combination of the two, all in accordance with the terms and
conditions set forth herein. Incentive Stock Options may be granted only to
Employees of the Company or its parents or subsidiaries, as defined in section
424 of the Code. Nonqualified Stock Options may be granted to Employees,
Consultants or Non-Employee Directors.




8



--------------------------------------------------------------------------------




(ii)    The Exercise Price of Company Stock subject to an Option shall be
determined by the Committee; provided, however, that the Exercise Price for an
Option (including Incentive Stock Options or Nonqualified Stock Options) will be
equal to, or greater than, the Fair Market Value of a share of Company Stock on
the date the Option is granted and further provided that an Incentive Stock
Option may not be granted to an Employee who, at the time of grant, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or Subsidiary, as defined in section 424 of
the Code, unless the Exercise Price per share is not less than 110% of the Fair
Market Value of the Company Stock on the date of grant.


(iii)    The Committee shall determine the term of each Option, which shall not
exceed ten years from the date of grant. However, an Incentive Stock Option that
is granted to an Employee who, at the time of grant, owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or any parent or Subsidiary, as defined in section 424 of the Code, may
not have a term that exceeds five years from the date of grant.


(iv)    To the extent the Company is unable to obtain shareholder approval of
the Plan within one year of the Effective Date, any Incentive Stock Options
issued pursuant to the Plan shall automatically be considered Nonqualified Stock
Options, and to the extent a holder of an Incentive Stock Option exercises his
or her Incentive Stock Option prior to such shareholder approval date, such
exercised Option shall automatically be considered to have been a Nonqualified
Stock Option.


(c)
Exercisability of Options.



(i)    Options shall become exercisable in accordance with such terms and
conditions as may be determined by the Committee and specified in the Grant
Agreement. The Committee may accelerate the exercisability of any or all
outstanding Options at any time for any reason.


(ii)    The Committee may provide in a Grant Agreement that the Participant may
elect to exercise part or all of an Option before it otherwise has become
exercisable. Any shares so purchased shall be restricted shares and shall be
subject to a repurchase right in favor of the Company during a specified
restriction period, with the repurchase price equal to the lesser of (A) the
Exercise Price or (B) the Fair Market Value of such shares at the time of
repurchase, or such other restrictions as the Committee deems appropriate.
Notwithstanding the foregoing, to the extent that an Option would otherwise be
exempt from section 409A of the Code, the Committee may only include such a
provision in a Grant Agreement for such an Option if the inclusion of such a
provision will not cause that Option to become subject to section 409A of the
Code.


(iii)    Options granted to persons who are non-exempt employees under the Fair
Labor Standards Act of 1938, as amended, may not be exercisable for at least six
months after the date of grant (except that such Options may become exercisable,
as determined by


9



--------------------------------------------------------------------------------




the Committee, upon the Participant’s death, Disability or retirement, or upon a
Change of Control or other circumstances permitted by applicable regulations).


(d)    Termination of Employment or Service. Upon Termination of employment or
the services of a Participant, an Option may only be exercised as follows:


(i)    In the event that a Participant ceases to be employed by, or provide
service to, the Employer for any reason other than Disability, death, or
Termination for Cause, any Option which is otherwise exercisable by the
Participant shall terminate unless exercised within three months after the date
on which the Participant ceases to be employed by, or provide service to, the
Employer (or within such other period of time as may be specified by the
Committee), but in any event no later than the date of expiration of the Option
term. Except as otherwise provided by the Committee, any of the Participant’s
Options that are not otherwise exercisable as of the date on which the
Participant ceases to be employed by, or provide service to, the Employer shall
terminate as of such date.


(ii)    In the event the Participant ceases to be employed by, or provide
service to, the Employer on account of a Termination for Cause by the Employer,
any Option held by the Participant shall terminate as of the date the
Participant ceases to be employed by, or provide service to, the Employer. In
addition, notwithstanding any other provisions of this Section 7, if the
Committee determines that the Participant has engaged in conduct that
constitutes Cause at any time while the Participant is employed by, or providing
service to, the Employer or after the Participant’s Termination, any Option held
by the Participant shall immediately terminate and the Participant shall
automatically forfeit all shares underlying any exercised portion of an Option
for which the Company has not yet delivered the share certificates, upon refund
by the Company of the Exercise Price paid by the Participant for such shares.
Upon any exercise of an Option, the Company may withhold delivery of share
certificates pending resolution of an inquiry that could lead to a finding
resulting in a forfeiture.


(iii)    In the event the Participant ceases to be employed by, or provide
service to, the Employer on account of the Participant’s Disability, any Option
which is otherwise exercisable by the Participant shall terminate unless
exercised within one year after the date on which the Participant ceases to be
employed by, or provide service to, the Employer (or within such other period of
time as may be specified by the Committee), but in any event no later than the
date of expiration of the Option term. Except as otherwise provided by the
Committee, any of the Participant’s Options which are not otherwise exercisable
as of the date on which the Participant ceases to be employed by, or provide
service to, the Employer shall terminate as of such date.


(iv)    If the Participant dies while employed by, or providing service to, the
Employer or while an Option remains outstanding under Section 7(d)(i) or
7(d)(iii) above (or within such other period of time as may be specified by the
Committee), any Option that is otherwise exercisable by the Participant shall
terminate unless exercised within one year after the date on which the
Participant ceases to be employed by, or provide service to, the


10



--------------------------------------------------------------------------------




Employer (or within such other period of time as may be specified by the
Committee), but in any event no later than the date of expiration of the Option
term. Except as otherwise provided by the Committee, any of the Participant’s
Options that are not otherwise exercisable as of the date on which the
Participant ceases to be employed by, or provide service to, the Employer shall
terminate as of such date.


(e)    Exercise of Options. A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Participant shall pay the Exercise Price for the Option (i) in
cash, (ii) if permitted by the Committee, by delivering shares of Company Stock
owned by the Participant and having a Fair Market Value on the date of exercise
equal to the Exercise Price or by attestation to ownership of shares of Company
Stock having an aggregate Fair Market Value on the date of exercise equal to the
Exercise Price, (iii) by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board, or (iv) by such other
method as the Committee may approve. Shares of Company Stock used to exercise an
Option shall have been held by the Participant for the requisite period of time
to avoid adverse accounting consequences to the Company with respect to the
Option. Payment for the shares pursuant to the Option, and any required
withholding taxes, must be received by the time specified by the Committee
depending on the type of payment being made, but in all cases prior to the
issuance of the Company Stock.


(f)    Limits on Incentive Stock Options. Each Incentive Stock Option shall
provide that, if the aggregate Fair Market Value of the stock on the date of the
grant with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year, under the Plan or any
other stock option plan of the Company or a parent or Subsidiary, as defined in
section 424 of the Code, exceeds $100,000, then the Option, as to the excess,
shall be treated as a Nonqualified Stock Option. An Incentive Stock Option shall
not be granted to any person who is not an Employee of the Company or a parent
or Subsidiary, as defined in section 424 of the Code.


8.
Stock Units



(a)    General Requirements. The Committee may grant Stock Units to an Employee,
Consultant or Non-Employee Director, upon such terms and conditions as the
Committee deems appropriate under this Section 8. Each Stock Unit shall
represent the right of the Participant to receive a share of Company Stock or an
amount based on the value of a share of Company Stock. All Stock Units shall be
credited to bookkeeping accounts on the Company’s records for purposes of the
Plan.


(b)    Terms of Stock Units. The Committee may grant Stock Units that are
payable on terms and conditions determined by the Committee, which may include
payment based on achievement of performance goals. Stock Units may be paid at
the end of a specified vesting or performance period, or payment may be deferred
to a date authorized by the Committee. The Committee shall determine the number
of Stock Units to be granted and the requirements applicable to such Stock
Units.




11



--------------------------------------------------------------------------------




(c)    Settlement. Payment with respect to Stock Units shall be made in cash, in
Company Stock, or in a combination of the two, as determined by the Committee.
The Grant Agreement shall specify the maximum number of shares that can be
issued under the Stock Units.


(d)    Requirement of Employment or Service. The Committee shall determine in
the Grant Agreement under what circumstances a Participant may retain Stock
Units after the Participant’s Termination, and the circumstances under which
Stock Units may be forfeited.


(e)    Dividend Equivalents. The Grant Agreement may provide Participants with
the right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Company Stock in
the form of dividend equivalents. Dividend equivalents shall be credited to an
account for the Participant, may be settled in cash and/or shares of Company
Stock as provided in the Grant Agreement, and shall be subject to the same
restrictions on transfer and forfeitability as the Stock Units with respect to
which paid. No interest will be paid on dividend equivalents.


9.
    Stock Awards



(a)    General Requirements. The Committee may issue shares of Company Stock to
an Employee, Consultant or Non-Employee Director under a Stock Award, upon such
terms and conditions as the Committee deems appropriate under this Section 9.
Shares of Company Stock issued pursuant to Stock Awards may be issued for cash
consideration or for no cash consideration, and subject to restrictions or no
restrictions, as determined by the Committee. The Committee may establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate,
including restrictions based upon the achievement of specific performance goals.
The Committee shall determine the number of shares of Company Stock to be issued
pursuant to a Stock Award.


(b)    Requirement of Employment or Service. The Committee shall determine in
the Grant Agreement under what circumstances a Participant may retain Stock
Awards after the Participant’s Termination, and the circumstances under which
Stock Awards may be forfeited.


(c)    Restrictions on Transfer. While Stock Awards are subject to restrictions,
a Participant may not sell, assign, transfer, pledge or otherwise dispose of the
shares of a Stock Award except upon death as described in Section 13(a). Each
certificate for a share of a Stock Award shall contain a legend giving
appropriate notice of the restrictions in the Grant. The Participant shall be
entitled to have the legend removed when all restrictions on such shares have
lapsed. The Company may retain possession of any certificates for Stock Awards
until all restrictions on such shares have lapsed.


(d)    Right to Vote and to Receive Dividends. The Committee shall determine to
what extent, and under what conditions, the Participant shall have the right to
vote shares of Stock Awards. Any dividends (whether paid in cash, stock or
property) declared and paid by the Company with respect to Stock Awards shall be
paid to the Participant only if and when such shares become free from the
restrictions on transferability and forfeitability that apply to such shares.


12



--------------------------------------------------------------------------------






10.
Stock Appreciation Rights and Other Stock-Based Awards



(a)    The Committee may grant SARs to an Employee, Non-Employee Director or
Consultant separately or in tandem with an Option. No dividends or dividend
equivalents shall be paid on SARs. The following provisions are applicable to
SARs:


(i)    Base Amount. The Committee shall establish the base amount of the SAR at
the time the SAR is granted. The base amount of each SAR shall be equal to the
per share Exercise Price of the related Option or, if there is no related
Option, an amount that is at least equal to the Fair Market Value of a share of
Company Stock as of the date of Grant of the SAR.


(ii)    Tandem SARs. The Committee may grant tandem SARs either at the time the
Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the date of the grant of the Incentive Stock Option.
In the case of tandem SARs, the number of SARs granted to a Participant that
shall be exercisable during a specified period shall not exceed the number of
shares of Company Stock that the Participant may purchase upon the exercise of
the related Option during such period. Upon the exercise of an Option, the SARs
relating to the Company Stock covered by such Option shall terminate. Upon the
exercise of SARs, the related Option shall terminate to the extent of an equal
number of shares of Company Stock.


(iii)    Exercisability. An SAR shall be exercisable during the period specified
by the Committee in the Grant Agreement and shall be subject to such vesting and
other restrictions as may be specified in the Grant Agreement. The Committee may
grant SARs that are subject to achievement of performance goals or other
conditions. The Committee may accelerate the exercisability of any or all
outstanding SARs at any time for any reason. SARs may only be exercised while
the Participant is employed by, or providing service to, the Employer or during
the applicable period after Termination, as described in Section 7(d). A tandem
SAR shall be exercisable only during the period when the Option to which it is
related is also exercisable.


(iv)    Duration of SAR. The Committee shall determine the term of each SAR,
which shall not exceed ten years from the date of grant.


(v)     Grants to Non-Exempt Employees. SARs granted to persons who are
non-exempt employees under the Fair Labor Standards Act of 1938, as amended, may
not be exercisable for at least six months after the date of grant (except that
such SARs may become exercisable, as determined by the Committee, upon the
Participant’s death, Disability or retirement, or upon a Change of Control or
other circumstances permitted by applicable regulations).




13



--------------------------------------------------------------------------------




(vi)    Value of SARs. When a Participant exercises SARs, the Participant shall
receive in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised. The stock appreciation for an SAR
is the amount by which the Fair Market Value of the underlying Company Stock on
the date of exercise of the SAR exceeds the base amount of the SAR as described
in subsection (i).


(vii)    Form of Payment. The Committee shall determine whether the stock
appreciation for an SAR shall be paid in the form of shares of Company Stock,
cash or a combination of the two. For purposes of calculating the number of
shares of Company Stock to be received, shares of Company Stock shall be valued
at their Fair Market Value on the date of exercise of the SAR. If shares of
Company Stock are to be received upon exercise of an SAR, cash shall be
delivered in lieu of any fractional share.


(b)    Other Stock-Based Awards. The Committee may grant other awards not
specified in Sections 7, 8 or 9 above that are based on or measured by Company
Stock to Employees, Consultants and Non-Employee Directors, on such terms and
conditions as the Committee deems appropriate. Other Stock-Based Awards may be
granted subject to achievement of performance goals or other conditions and may
be payable in Company Stock or cash, or in a combination of the two, as
determined by the Committee in the Grant Agreement. Any dividend equivalents
shall be subject to the same restrictions on transfer and forfeitability as the
Stock-Based Awards with respect to which paid. No interest will be paid on
dividend equivalents.


11.
Deferrals



(a)The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to the
Participant in connection with any Grant. The Committee shall establish rules
and procedures for any such deferrals, consistent with applicable requirements
of section 409A of the Code. If and to the extent (i) any portion of any
payment, compensation or other benefit provided to a Participant pursuant to the
Plan in connection with his or her employment termination constitutes
“nonqualified deferred compensation” within the meaning of section 409A and (ii)
the Participant is a specified employee as defined in section 409A(a)(2)(B)(i)
of the Code, in each case as determined by the Company in accordance with its
procedures, by which determinations the Participant (through accepting the
Award) agrees that he or she is bound, such portion of the payment, compensation
or other benefit shall not be paid before the day that is six months plus one
day after the date of “separation from service” (as determined under section
409A) (the “New Payment Date”), except as section 409A may then permit. The
aggregate of any payments that otherwise would have been paid to the Participant
during the period between the date of separation from service and the New
Payment Date shall be paid to the Participant in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original schedule.
The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan


14



--------------------------------------------------------------------------------




are determined to constitute nonqualified deferred compensation subject to
section 409A but do not to satisfy the conditions of that section.




12.
    Withholding of Taxes



(a)    Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company may require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.


(b)    Election to Withhold Shares. If the Committee so permits, a Participant
may elect to satisfy the Company’s tax withholding obligation with respect to
Grants paid in Company Stock by having shares withheld, at the time such Grants
become taxable, up to an amount that does not exceed the maximum applicable
withholding tax rate for federal (including FICA), state and local tax
liabilities. The election must be in a form and manner prescribed by the
Committee.


13.
Transferability of Grants



(a)    Restrictions on Transfer. Except as described in subsection (b) below,
only the Participant may exercise rights under a Grant during the Participant’s
lifetime, and a Participant may not transfer those rights except by will or by
the laws of descent and distribution. When a Participant dies, the personal
representative or other person entitled to succeed to the rights of the
Participant may exercise such rights. Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Participant’s will or under the applicable laws of descent and distribution.


(b)    Transfer of Nonqualified Stock Options to or for Family Members.
Notwithstanding the foregoing, the Committee may provide, in a Grant Agreement,
that a Participant may transfer Nonqualified Stock Options to family members, or
one or more trusts or other entities for the benefit of or owned by family
members, consistent with the applicable securities laws, according to such terms
as the Committee may determine; provided that the Participant receives no
consideration for the transfer of an Option and the transferred Option shall
continue to be subject to the same terms and conditions as were applicable to
the Option immediately before the transfer.


14.
Consequences of a Reorganization Event



Upon the occurrence of a Reorganization Event, the Committee may take any one or
more of the following actions with respect to any or all outstanding Grants,
without the consent of any Participant: (i) the Committee may require that
Participants surrender their outstanding Options and SARs in exchange for one or
more payments by the Company, in cash or Company Stock as determined by the
Committee, in an amount equal to the amount by which the then Fair Market Value
of the shares of Company Stock subject to the Participant’s unexercised Options
and SARs


15



--------------------------------------------------------------------------------




exceeds the Exercise Price, if any, and on such terms as the Committee
determines, (ii) after giving Participants an opportunity to exercise their
outstanding Options and SARs, the Committee may terminate any or all unexercised
Options and SARs at such time as the Committee deems appropriate, (iii) with
respect to Participants holding Stock Units or Other Stock-Based Awards, the
Committee may determine that such Participants shall receive one or more
payments in settlement of such Stock Units or Other Stock-Based Awards, in such
amount and form and on such terms as may be determined by the Committee, or (iv)
the Committee may determine that Grants that remain outstanding after the
Reorganization Event shall be assumed or substituted to similar grants of the
surviving corporation (or a parent or subsidiary of the surviving corporation).
Such surrender, termination, settlement or assumption shall take place as of the
date of the Reorganization Event or such other date as the Committee may
specify.


15.
Change of Control



    (a)    No Assumption or Substitution. In the event of a Change of Control in
which the acquiring or succeeding corporation does not assume or substitute for
the Grant, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and SARs, including shares as to which such
Grants would not otherwise be vested or exercisable, all restrictions on Stock
Units or Stock Awards will lapse, and, with respect to Grants with
performance-based vesting, all performance goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met.


(b)     Assumption or Substitution of Awards. Notwithstanding any other
provision of this Plan to the contrary and unless otherwise determined by the
Committee and set forth in an applicable Agreement, upon a Participant’s
Termination other than for Cause by the Employer or by the Participant for Good
Reason, in each case, within twenty-four (24) months following a Change of
Control, with respect to any Grant that is assumed or substituted in connection
with a Change of Control, the vesting, payment, purchase or distribution of such
Grant will vest in full, be free of restrictions, and be deemed to be earned in
full (and, with respect to Grants with performance-based vesting, all
performance goals or other vesting criteria will be deemed achieved, unless
otherwise agreed in connection with the Change of Control, at the greater of (i)
the applicable target level and (ii) the level of achievement of the performance
goals for the Grant as determined by the Committee taking into account
performance through the latest date preceding the Termination as to which
performance can, as a practical matter, be determined (but not later than the
end of the applicable performance period).
A Grant will be considered assumed if, following the applicable transaction the
Grant confers the right to purchase or receive, for each share of Company Stock
subject to the Grant immediately prior to such transaction, the consideration
(whether stock, cash, or other securities or property) received in such
transaction by holders of Company Stock for each share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
shares of Company Stock); provided, however,


16



--------------------------------------------------------------------------------




that if such consideration received in such transaction is not solely common
stock of the acquiring or succeeding corporation or its parent, the Committee
may, with the consent of the acquiring or succeeding corporation, provide for
the consideration to be received upon the exercise of an Option or SAR or upon
the payout of a Stock Unit or Stock Award, for each share of Company Stock
subject to such Grant, to be solely common stock of the acquiring or succeeding
corporation or its parent equal in fair market value to the per share
consideration received by holders of Company Stock in the transaction.
Notwithstanding anything in this Section 15 to the contrary, a Grant that vests,
is earned or paid-out upon the satisfaction of one or more performance goals
will not be considered assumed if the Company or its acquirer or successor
modifies any of such performance goals without the Participant’s consent;
provided, however, a modification to such performance goals only to reflect the
acquiring or succeeding corporation’s corporate structure following the
applicable transaction will not be deemed to invalidate an otherwise valid Grant
assumption.
16.
Requirements for Issuance of Shares



No Company Stock shall be issued in connection with any Grant hereunder unless
and until all legal requirements applicable to the issuance of such Company
Stock have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any Grant made to any Participant
hereunder on such Participant’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued under the Plan will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon. No Participant shall have any right as a
shareholder with respect to Company Stock covered by a Grant until shares have
been issued to the Participant.


17.
Amendment and Termination of the Plan



(a)    Amendment. The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without approval of
the shareholders of the Company if such approval is required in order to comply
with the Code or applicable laws, or to comply with applicable stock exchange
requirements. No amendment or termination of this Plan shall, without the
consent of the Participant, materially impair any rights or obligations under
any Grant previously made to the Participant under the Plan, unless such right
has been reserved in the Plan or the Grant Agreement, or except as provided in
Section 17(b) below. Notwithstanding anything in the Plan to the contrary, the
Board may amend the Plan in such manner as it deems appropriate in the event of
a change in applicable law or regulations.


(b)    Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its Effective Date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the shareholders. The termination of the Plan shall not impair the power and
authority of the Committee with respect to an outstanding Grant.




17



--------------------------------------------------------------------------------




(c)    No Repricing of Grants Without Shareholder Approval. Notwithstanding
subsection (a) above, or any other provision of the Plan, the repricing of
Grants shall not be permitted without shareholder approval. For this purpose, a
“Repricing” means any of the following (or any other action that has the same
effect as any of the following): (i) changing the terms of a Grant to lower its
exercise or base price (other than on account of capital adjustments resulting
from share splits, etc., as described in Section 5(d) hereof), (ii) any other
action that is treated as a repricing under generally accepted accounting
principles, and (iii) repurchasing for cash or canceling a Grant in exchange for
another Grant at a time when its exercise or base price is greater than the Fair
Market Value of the underlying Company Stock, unless the cancellation and
exchange occurs in connection with an event set forth in Section 17 hereof.
18.
Miscellaneous



(a)    Compliance with Law. The Plan, the exercise of Options and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that Incentive Stock Options comply with the
applicable provisions of section 422 of the Code and that, to the extent
applicable, Grants comply with the requirements of section 409A of the Code. To
the extent that any legal requirement of section 16 of the Exchange Act or
section 422 or 409A of the Code as set forth in the Plan ceases to be required
under section 16 of the Exchange Act or section 422 or 409A of the Code, that
Plan provision shall cease to apply. The Committee may revoke any Grant if it is
contrary to law or modify a Grant to bring it into compliance with any valid and
mandatory government regulation. The Committee may also adopt rules regarding
the withholding of taxes on payments to Participants. The Committee may, in its
sole discretion, agree to limit its authority under this Section.


(b)    Enforceability. The Plan shall be binding upon and enforceable against
the Company and its successors and assigns.


(c)    Funding of the Plan; Limitation on Rights. This Plan shall be unfunded.
The Company shall not be required to establish any special or separate fund or
to make any other segregation of assets to assure the payment of any Grants
under this Plan. Nothing contained in the Plan and no action taken pursuant
hereto shall create or be construed to create a fiduciary relationship between
the Company and any Participant or any other person. No Participant or any other
person shall under any circumstances acquire any property interest in any
specific assets of the Company. To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.


(d)    Rights of Participants. Nothing in this Plan shall entitle any Employee,
Non-Employee Director or other person to any claim or right to receive a Grant
under this Plan. Neither this Plan nor any action taken hereunder shall be
construed as giving any individual any rights to be retained by or in the
employment or service of the Employer.


18



--------------------------------------------------------------------------------






(e)    Clawbacks. In accepting a Grant under the Plan, the Participant agrees to
be bound by any clawback policy that the Company has in effect or may adopt in
the future.


(e)    No Fractional Shares. No fractional shares of Company Stock shall be
issued or delivered pursuant to the Plan or any Grant. The Committee shall
determine whether cash, other awards or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.


(f)    Employees Subject to Taxation Outside the United States. With respect to
Participants who are subject to taxation in countries other than the United
States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.


(g)    Governing Law. The validity, construction, interpretation and effect of
the Plan and Grant Agreements issued under the Plan shall be governed and
construed by and determined in accordance with the laws of the State of
Delaware, without giving effect to the conflict of laws provisions thereof.




19

